DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The Corrected NOA is issued to correct a wrong claim dependency.

	Claims 21-22 and claims 23-24 belong to invention groups that are distinct from elected invention group I. If present early, they would be restricted and withdrawn from consideration. Thus, claims 21-24 are withdrawn.

Claim 1 is allowable. The restriction requirement between invention group I and II, as set forth in the Office action mailed on 09/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between invention groups I and II is withdrawn.  Claims 15-16, directed to an aqueous solution no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 18-19, 21-24, directed to invention non-elected without traverse.  Accordingly, claims 18-19 and 21-24 have been cancelled.

Claims 1-3, 6-17, 20, 25-28 are pending and under examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel Hudak on 04/05/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 8, after “or less”, insert ---, wherein the binding molecule is a binding peptide; an antibody or antigen binding part thereof; a ligand binding receptor; or an aptamer---.
Claim 6, cancel claim 6.
Claim 7, line 1, replace “claim 6” by ---claim 1---.
Claim 11, line 1, replace “claim”  by ---claim 9---.
Claim 15, line 1, replace “solution, preferably a pharmaceutical solution’ by ---composition---.
Claim 16, line 1, replace “solution” by ---composition---.

Amendment to Specification:
[0058], line 9, replace “pyrogailol” by ---pyrogallol---.
line 11, replace “otrhophenyl phenol” by ---orthophenyl phenol---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: after amendment, applicants’ claimed invention is narrowed down so it is no obvious in view of art in the record. Since there is no other outstanding issue remaining, claims 1-3, 7-17, 20, 25-28 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 7-17, 20, 25-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/           Primary Examiner, Art Unit 1613